523




OFFICE   OF THE    ATTORNEY          GENERAL      OF.    TEXAS
                                                          _---

                        AUSTIN




                                               he Oowity       au-
                                               fUl44tiQE      With




                                     4. desired   rsaora
                                      rob   to attaal    the




                  ,at ia    your     JuQn4nt     ia     t&4
                    fifth    itfan    unller   i.rti.c?le     3944:



cgaive twenty-five      CQrlCS for    4aoh    ex6aiin6tlQn
of each    p4per    or re4or&, or that he faay f&tr&g~
tvimty-fLvfb     rlenta to t&e    pertion   6x6~16~        the
pttperw   anA  reCorda?     could    me    AOXC   suc444&*
.iag fee of trsntr      ccents for    eeah    I.00 word6     for
meking    o~,pl4s   of al.& Pt4ld    notes    awhosia4
gonorabls     A. L. Waehburn, Page 2


     e charge under the pbotoetatia moaeee               under
     the oiraumetenaee abort maed?*
          Artiale 3944 of Vernon’s Annotated Civil Btatutee
(Aate 1676, Ch. 164, pp 264-292, # 16) provides aerteln fees
for county eurveyore and reade in part as fallows:
               “County surveyors      shall   raceIre   the following
      fees:

               .* c   l



                %xeeinetIon  oi paperr and reaamle    in
     his      off Ioe et the request of eny person.....           .2b
          “Coplee of all           field-notes  and plate,
     or any other papers           or reaorde in hle offiae,
     Sor eaah 100 wmde,            lnaluding aertitiaats..   .    .20.”
               Art Icle   aeag,   Vernon’ e Annotated CIrIl St@>re
(Aote 1919,      Seaond Gelled      Seeelon, Ch. 67, Q. 173, I 10)
pravl4ee t

            *Surveyors qualified     under this law et&d
     aounty surveyors may make a aertlfiante          of an7
     faot shown by the books, doeumente and reaorde
     of any oountt lwvey o r of?Iae ~6      and may make
     a oertiiled    oopy of any doousient a? reaord or
     entry shown by reaord of luah oounty surveyor!,
     end lrld oertlfloate      shall be aQe~Zeeille in
     evlbenas as to what laId reoorde aey dIealoee.
     For eaoh euoh oertlfiaate        the eurveyor may
     oharge a fee of one doller,        and for eeoh one
     hundred words aontalnea In any certified           copy
     thirty-fire    oente.   When e aounty her a aounty
     rurveyor euah surveyor alone 8ha.11 be au-
     thorlmd     to m6kO osrtlfiastae     and aertlfIed
     ooples and reoelve the face therefor.*
          A aeeual ownarieon     of Artialee 3944 and 6260 in-
dioetee a poeeible   oonflIat as to the amount of tree a
aounty surveyor nay reoelve   for aertified  aaplee of the
papers and reaorde in hle offiae.     It would seem by the
former he Is entltleb   to 20# and by the latter,   364 for
eaah 100 words In the Instrument aertlfled.
gonerable    H. L. Washburn,    Page 3



             While orlor to Its 0odltIoatIon     as Art1010 5280
In lQS5, there nay have been some doubt as to the validity          of
thgt   portion of ‘the hat of 1919 pror%dlng tees tar oounty
lurreyore (beoauee of an ineufflolent      title   or oaptloa), thers
484 be no doubt as to Its valMlty      now. LegIelatIve      revlelone
4f our laws aure prior def4ate In their oeptlone.          kerloan
g&l*mnIty Co. v. Olty of Austin, 118 Tex. E39, l34d 0. W. 1019;
go part0 Fergueon, llS? Tex. Cr. R. aS,       18 S. W. Ed 660.     8ino4
x$Q8 Artlale W80 must be held to have SUQSTSSd4d that portion
of ArtIole 3944 providing a tee of twenty aente (f!Oj) foci
oertIfI4d    ooplee of dooumente and reaorda In the ooantf lumr~-
or@* ottioe.     The aounty surveyor Is ROW entitled to r*seIre
thirty-five    oente (SSf) for raoh one hundred (100) word4
oeitlfled    of any of the beaks, dooumente end reoorbe In his
off 108.
             Your first   quertlan   Is whether    or not this fee Is
; p;l;;b::     to photographlo    or photostatlo    ooplee.   We hold
 L           .
            Of oouree, Until 04mparatI**l~ resent tIm48 it
has been the praatlae of those upon whom the duty    falls ta
reoord and make oertltled    oopiee of inetrcmente to make
luoh reoordatlon   4~ faoeImllee  either by hand or on the
tfPI*TIter.
             We polnted   out   in Oplaloa Ro. O-H41     that   the
tr~~earlptloa    may be by photographlo      pcoaeee,   la y lttg t

             'Of o o ur a e,
                          where a #t&ate    ruthorlree   tha
      .reoordatIaa   of an tnetrument  the tra?ieorI~tIon
       may be by the phOtegr~phi0 praaeer       as well as
       by oallIgraph%o proaeee.     We so heid In opin-
       ion Uo. O-637.    80, also, where aertltled     aoplee
       of reoorde are permitted,    the ooz4ee so aort-
       Itied may be ~~hatoetatie as well as type-written
       or handwritten. @
            Therefore,   in answer to your flret question, It
is our aplnlon &nd you are cQvleed that the oounlq surveyor
ma? In fulflllIng    his duty to furnish aertlfled   copies of
the reoorde In his office     to Interested parties,  if he so
gonorrbla      H. L. Waahbur8, Pago 4


d~a lr ea ,o ma e luoh r eo o r da to be phatoatcted ad   ha will
m antltlad     to charge a fee of thirty-fltr      (SS$) oeata
ror aeoh 100 wo r d8 in the paper or dooumrnt oartlflad.
                Your reoond quaatlon La whether or not the county
agitator       my be oom~allad to produoo hla raoords at a point
vhare      they may be photoatatrd.
             Aa ve prerloual~      pointed    sot     tha oounty rurva~or
88~ parfOr     hlo duty O? iurniahtng        o8rtlflod        ooplsa of hla
raoorda llther by the photographlo             oalligraphlo        or typo-
writing prooaar.      The option olaa&            liar within him.
UuQar the ltatutaa      oreatlng    hla ofiioe,        Artlelea    be83,
5S98, inoluairr,     the oounty aurvoyor la glvtm tha ouatodf
of tha oountjr aurvr~lag       raoorila,   la ohar a4 with their
rafa-keeping     and Is raqulrad to glro bon %. uhilo under
Art1018 SBM, Vernon*r Annotated Clrll Statutea, aor
intaraatad    paraon haa thr right to aurlna               tha rroorda
In him offloe, tha oounty lurvr~or omnot ba oompellrb
to praduoo thorn (without order of oourt) at a polnt out-
al&a of h%a oiiloe,      nor oan ho be ooepellatl            to wlopt upf
putioular     prooeaa for making oooiea.             Wo 80 ha16 wLth
reapeot to the oounty olark ia Opinion ;;.,9;“7,                    oiting
                                                           . . ., 156, ana
                                                  ‘r.11.     164, 146 1.g.

           YQU ara rooorblngly     atlrlaae that the oounty aur-
tryor may not be eoaarllad     (without    order of oourt) to pi@-
doer hia oitlaial  reoorda at a point rsaotrd       fro8 hla
offloe  In or&or that they aar bs phot6atatad       bt an lntor-
*ate& party.
            Your final guamtlon la an to tha awning    of the
phrase  oontrlned In the fifth Item of Artiola   8944, suprai
auwly,    ‘Examination of paper8 and raamla   la hla o?fioe at
the raqueat of any person.;..... .85$.”     You dealra to knov
whether thlr phrrra    oontmplataa a ire oi .E?bg for eaoh
oxulnatloa,    or, a fee of .26d tar the rumination    of asoh
oaper and arah robor&.
~o~rablo          H.   L.    Washburn?       Page      5




                  ;,rticle      SZQE,     Bernon*a          ,wrotated    Civil   Statutea,
read8      as    Sbll0~8:

                 *,$a~    p4r4on   intometed,      for hlnrself,     or
           as  agant      or attorney     of anothor,ahrll       at all
           times     have    the right    to eranina       the bcokrr,
           papers, plats, naps Or othar arohiws   balong-
           ing to the orrioe Of any surveyor,  OLIthe
           payment      of    tha   fee     fixed          hy 1aw.m

                  of couxsa, the *fee                 fixed     bg la*      :s set   forth   in
ArtlOla         3944, namalyt
                  *~ga?pinatfon of papars and reeorda fn
           his    off100 at the request of any person . . . . &2b#.*
                  we have              this ~mvlaion of ~rtlol0
                                oonoludad           that
8044 authorizes   tb0 aountg surv6yor      to ohargo .S5$ tb each
  areon for aaoh examination    ha may mrrk0of the roaorda ia
iiit3 orfica.  It does not authorlra a oharge or -.lW lor
oaoh paper eraminab.      This is Olearlr apparent    when refer-
anoa Is 1~66 to the aouroe of        ;;014 3944; nSulJ,    tha AOt
of 1875, Chapter 164, p. EPS, r          . There it was provided
that the oountg eurvoeyor    -ahall rsoelre the rouowiag hear
            qor @aOh axaalcatlon  Of pzpara aud r0oora8 in his
offioe,   at the request OS any parson viahing to 0xmalttO thu,
twenty-five   oanta~ a * **
           you ar0 sooor6lt@y   0dviaacI that &in&w Art1010
9044, supr4,  the county surveyor  Is 0ntltled  to a tea of
.E5# for sach axamlnation of th4 papsra    and r0Oorda irr. hir
ofi foe.
                                                               Very truly     yours

    APPRCSZSFEB 21, 1941                                   ATTORNEY G-L


   ATTORNEY GENXRAL Gp ~~~

Jm:emf